DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms. 
Specifically, while CN 106185895 discloses a high shear process similar to that of Claim 5 to make graphene dispersions and US 2019/0233702 discloses a method of making graphenes that are covalently linked to silane coupling agents via a process of applying heat, none of the prior art discloses a composition that is comprised of graphene dispersions having a silane coupling agent bonded to the surface of graphene further exhibiting the physical characteristics (e.g. viscosity) of Claim 1, nor the specific process of Claim 5 requiring a shearing process to form a graphene functionalized with silane coupling agents with the viscosity parameters claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 6/4/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761